Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a composition comprising isolated platelets and Ca++ chelators, classified in A61K 35/19
II. Claims 5-11, drawn to a method of using the platelets for storage, classified in 435/325. 
III. Claims 12-16, drawn to a method of using the platelets for treatment, classified in 424/93.1.
IV. Claims 17-20, drawn to a method of using the platelets for research by administering them to a transgenic animal that expresses a marker protein, classified in 800/2. 

The inventions are independent or distinct, each from the other because:
Inventions I and II, III or IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the composition of platelets/Ca++ chelators can be used in the method of storage, the . 
The method of storing platelets in Group II and the method of treatment using platelets in Group III are patentably distinct because the method of Group II is for maintaining the platelets while the method of Group III is for treating a patient. The protocols and reagents for storage of platelets are materially distinct and separate than those required for treatment. The inventions are not disclosed as being used together. The burden required to search and examine the Groups together would be undue. 
The method of storing platelets in Group II and the method of treatment using platelets in Group IV are patentably distinct because the method of Group II is for maintaining the platelets while the method of Group IV is for research. The protocols and reagents for storage of platelets are materially distinct and separate than those required for research. The inventions are not disclosed as being used together. The burden required to search and examine the Groups together would be undue. 
The method of storing platelets in Group III and the method of treatment using platelets in Group IV are patentably distinct because the method of Group III is for treatment while the method of Group IV is for research. The protocols and reagents for treatment are materially distinct and separate than those required for research. The inventions are not disclosed as being used together. The burden required to search and examine the Groups together would be undue. 
and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632